In an action to set aside a conveyance as fraudulent, the appeal is from an order denying a motion to dismiss the complaint for insufficiency, pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice, and to vacate, set aside and cancel a lis pendens, pursuant to section 123 of the Civil Practice Act. Appellant in his brief states this court in its discretion has power to cancel the lis pendens pursuant to section 124 of the Civil Practice Act. Order affirmed, with $10 costs and disbursements. An application for relief under section 124 of the Civil Practice Act should be made in the first instance at Special Term. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.